Citation Nr: 1521812	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-19 352	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for chondromalacia with anterior cruciate medial and meniscus ligament tear of the right knee, status post arthroscopic surgery and reconstruction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.   

On April 28, 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing, via videoconference.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time in a service connection claim.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, when the issue on appeal is one for an increased disability rating, if the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In the instant case, the Veteran was afforded a VA examination in August 2011.  Shortly thereafter, the RO issued a rating decision which increased his previously noncompensible rating to 10 percent, effective January 24, 2011.  The Veteran filed an appeal seeking a higher rating.  In his April 2015 Board hearing, the Veteran testified that his right knee condition has worsened since his August 2011 VA examination.  Therefore, in light of the Veteran's assertions, and in consideration of the fact that it has been nearly four years since his previous VA examination, the Board finds that a new examination is necessary in order to appropriately evaluate the current state of the Veteran's right knee disability.  

The Board also notes that the Veteran's right knee disability is presently rated as 10 percent disabling under Diagnostic Codes 5299-5260.  38 C.F.R. §§ 4.20, 4.27 (2014) (when an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part or system of the body involved, and adding "99" for the unlisted condition).  Diagnostic Code 5260 is applicable to limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

However, VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-08 (Aug. 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon the additional disability.  See also Degmetch v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

In his April 2015 Board hearing, the Veteran gave specific testimony that his knee condition has manifested with increased instability since his previous VA examination.  Therefore, on remand, the Veteran should also be evaluated for any instability of the knee or arthritis present.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with an appropriate specialist, to include an orthopaedist, to evaluate the present state of the Veteran's right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner.

The examiner should review all treatment records associated with the file, and conduct a thorough examination of the Veteran's right knee, to include any diagnostic testing deemed necessary.  The examiner should then give a full report of the present severity of the Veteran's disability and make all findings necessary to apply the rating criteria, paying particular attention to range of motion, limitation of motion recurrent subluxation or instability, and the presence of any arthritis.  

2. After completing the requested actions, the agency of original jurisdiction (AOJ) should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




